Rost, J.,
dissenting. It is true, as stated by the plaintiff’s counsel, that the act of the 25th March, 1835, was not promulgated on the 10th April, next following. It was only published on that day in the official paper.
The 1st section of the act approved on the 24th March, 1827, provides that all laws enacted by the legislature of this State shall be considered promulgated at the place where the seat of government is located, the day after the publication of such laws in-the gazette authorized to publish the laws of the State. As soon as- the 10th day of April expired, the act under consideration was promulgated and in force, and had it been a penal statute, any offence against it after that instant of time would have been punishble under it. The act was in force on the 11th of April, and that day must be included in the computation of the forty days following the promulgation.
The argument of counsel assumes that married women have the right of retracting their renunciations during the forty days which will follow the day of the promulgation of the act. But the statute says that, the forty days shall run from its promulgation, and we have shown that it was promulgated at the instant that the 11th of April commenced.
It is therefore my opinion, that the judgment heretofore rendered in this case, should remain undisturbed. ,